Citation Nr: 1509603	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-32 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address other claims in appellate status.)


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a witness



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In October 2012, the Veteran testified via videoconference' before the below-signed Veterans Law Judge in Denver, Colorado.  This hearing was limited in scope and did not address any of the other issues the Veteran has since appealed.  A transcript of that hearing has been associated with the claims file. 

In December 2012 the Board, among other things, remanded the Veteran's claim of service connection for a low back disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the post-remand record shows that in September 2014 the Veteran notified VA for the first time that he has been in receipt of Social Security Administration (SSA) disability benefits since March 2008.  However, neither a request for these records or the records themselves appear in the claims file.  Therefore, the Board finds that another remand to request these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2014); Dixon v. Gober, 14 Vet. App. 168, 171 (2000) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Obtain all of the Veteran's records from the SSA.

2.  After undertaking any other needed development as a consequence of the above development as well as obtaining any outstanding contemporaneous VA treatment records, readjudicate the claim of service connection for a low back disability with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

